Citation Nr: 1743662	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bullous emphysema or cystic disease of the right lung.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1973 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi.  A transcript of this hearing has been associated with the claims file.

In June 2015, the Board remanded this matter for further development.  The matter has now returned for further adjudication.


FINDING OF FACT

The Veteran's sleep apnea is not causally or etiologically related to service nor caused or aggravated by his service-connected bullous emphysema or cystic disease of the right lung.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, to include as secondary to bullous emphysema or cystic disease of the right lung, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided notice in a letter sent to the Veteran in July 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA obtained the Veteran's treatment records from the Montgomery VA Medical Center (VAMC) as well as from the Jackson VAMC, which included records dating from June 2004 to October 2015.

The Veteran underwent a VA respiratory examination in July 2011 in which the examiner confirmed the Veteran's diagnosis of sleep apnea.  The Veteran was then afforded a VA examination in November 2012 for a respiratory condition other than sleep apnea.  An addendum opinion was then obtained in November 2015 regarding the nature and etiology of the Veteran's sleep apnea.  The various opinions obtained in these examinations are sufficiently supported by medical literature and expertise and are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board previously remanded this case to obtain VA treatment records, an addendum opinion, and to readjudicate the Veteran's case.  As discussed above, the RO obtained additional VA treatment records, the addendum medical opinion, and reconsidered the Veteran's case based on that information.  The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the Board finds the VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Service Connection

The Veteran contends he is entitled to service connection for sleep apnea on a direct basis or as secondary to service connected bullous emphysema or cystic disease of the right lung.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection on a secondary basis is established when a disability is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to whether the Veteran has a current disability, the Board notes that the Veteran has been diagnosed with sleep apnea, which was confirmed in May 2011 through a sleep study at the Jackson VAMC.  See July 2011 VA Examination; May 2011 Jackson VAMC Medical Records.  Accordingly, the first element for service connection has been met, and the Board will next ascertain whether service connection for sleep apnea is warranted on a direct or secondary basis.

In evaluating the elements needed to establish service connection for sleep apnea on a direct basis, the Board concludes that direct service connection cannot be established because the Veteran is unable to establish his sleep apnea is related to service or was aggravated by service.

There is competent, credible and probative evidence of in-service sleep problems.  The Board recognizes the Veteran's statement that he recalls that when he was on active duty in the Army, people told him that he was snoring or had stopped breathing.  See Transcript of April 2015 Hearing at 5.  His service treatment records also show that in September 1975, the Veteran complained of difficulty breathing for the past eight months.  The Veteran's spouse has also provided a statement in support of the Veteran's claim stating that she has watched him fight for breath and suffer with his breathing for over thirty years since approximately 1981.

Both the Veteran and his spouse are competent to report symptoms displayed by the Veteran that any lay person would be able to observe.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Their lay statements are credible and probative because they are internally consistent and consistent with evidence in the service treatment records, which show the Veteran complained of sleep problems in service.  The Veteran's service treatment records are credible and probative because they document the Veteran's complaints while in service.

However, the record lacks competent, credible, and probative evidence of a nexus between the Veteran's sleep apnea and service.  The VA examiner opined that the Veteran's obstructive sleep apnea (OSA) was not at least as likely as not incurred on active duty.  See November 2015 VA Examination.  The VA examiner's rationale stated the primary drivers for the development of OSA are age and weight gain.  Id.  The Veteran had served over forty years prior to the May 2011 examination and had gained sixty pounds in the interim time.  Id.  The VA examiner stated that the Veteran's service treatment records are negative for a diagnosis of OSA or any other primary sleep disorder.  Id.  

The VA examiner further explained that the results from the Veteran's polysomnogram showed the Veteran's upper airway redundancy and collapse, his body habitus, was responsible for the sleep disorder.  The VA examiner affirmed the blog post submitted by the Veteran, Sleep Apnea and COPD: What Patients Should Know, was correct in stating that usually sleep apnea is caused by obstruction of the upper airway.  Id.

Additionally, the fact that the Veteran and his wife report the Veteran snoring during active duty is not indicative of OSA because, according to the examiner, only approximately one half of patients screened for sleep pathology and obtain a polysomnogram are found to have OSA.  Id.

While the Veteran and his spouse are competent to report lay observable sleep problems in service, they are not competent to diagnose sleep apnea in service or to provide a medical nexus opinion in this case.  The Veteran and his spouse do not possess the knowledge and expertise to provide an opinion as to the medical causation of whether his sleep apnea was related to service.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson at 1377.   Diagnosis requires specialized medical knowledge and training, including in the administration of a polysomnogram and other tests.  Therefore, having determined that there is no probative and persuasive evidence to establish a nexus to service, the claim for service connection must fail on a direct basis.

In regard to secondary service connection, the Veteran's current diagnosis of sleep apnea must have been caused by or aggravated by a service-connected disability.  The Veteran is service connected for bullous emphysema or cystic disease of the right lung and has chronic obstructive pulmonary disease (COPD) (an umbrella term that includes emphysema) which is a condition of the small sacs (alveoli) in the lower airway.  See November 2015 VA Examination.  
The Board finds the VA examiner's opinion dispositive of the nexus question.  The VA examiner opined in the November 2015 VA examination that the Veteran's OSA was less likely than not proximately due to or aggravated by his service connected disabilities.  Id.  As noted above, the rationale was that the primary drivers in the development of OSA are age and weight gain.  Id.  The examiner noted that the Veteran served nearly 40 years ago and had gained approximately 60 pounds during that time frame.  Id.

Moreover, the VA examiner stated the Veteran's sleep disorder is not due to any lower airway emphysematous/obstructive airflow disease.  Id.  The Veteran is service-connected for disabilities which are found in the lower airway.  Id.

The above-mentioned blog stated that important risk factors associated with OSA include smoking and alcohol.  The VA examiner noted the Veteran has a history of tobacco use and his CPRS records indicate a diagnosis of alcohol abuse.  Id.

The November 2015 VA examiner has specialized medical training and explained why the Veteran's COPD, emphysema, or any service-connected conditions would not have caused or worsened obstructive sleep apnea.  The VA examiner concluded that obstructive sleep apnea was not caused by, the result of, nor permanently aggravated beyond its natural history by the Veteran's service connected COPD.  Id.

While the Veteran and his spouse believe that his OSA is caused by his service-connected disabilities, as noted above, they are not competent to render a medical opinion.  For these reasons, the Board gives more probative weight to the medical opinion and finds that the weight of the evidence is against secondary service connection.

Therefore, secondary service connection cannot be established.

As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.
ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bullous emphysema or cystic disease of the right lung is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


